ICJ_091_ApplicationGenocideConvention_BIH_SCG_1997-12-17_ORD_01_NA_02_FR.txt. 272

OPINION INDIVIDUELLE DE M. KOROMA
[Traduction]

Ce n'est pas sans de très grandes appréhensions que j'ai voté pour
l'ordonnance de la Cour, ne serait-ce qu’en raison de mes inquiétudes
concernant son effet et la perception de son effet sur la bonne adminis-
tration de la justice en particulier dans une affaire où des allégations de
graves violations de la convention sur le génocide et d’autres violations
massives des droits de l’homme ont été faites.

Le 20 mars 1993, le Gouvernement de la Bosnie-Herzégovine a intro-
duit une instance contre le Gouvernement de la Yougoslavie au sujet
d'une question concernant l'application de la convention pour la préven-
tion et la répression du crime de génocide ainsi que divers problèmes liés,
selon la Bosnie-Herzégovine, à cette question. La Bosnie-Herzégovine a
invoqué l’article IX de la convention comme base de la compétence de la
Cour. Dès après, elle a présenté une demande en indication de mesures
conservatoires en vertu de l’article 41 du Statut de la Cour.

Le 1°" avril 1993, la Yougoslavie a présenté des observations écrites sur
la demande en indication de mesures conservatoires de la Bosnie-Herzé-
govine et a demandé à son tour à la Cour d'indiquer des mesures conser-
vatoires à l’adresse de la Bosnie-Herzégovine.

Par une ordonnance en date du 8 avril 1993, la Cour a indiqué des me-
sures conservatoires compte tenu de la gravité et de l'urgence de la situa-
tion, afin d'éviter qu'un préjudice irréparable soit causé aux droits décou-
lant de la convention sur le génocide. En aboutissant à cette décision, la Cour
semble avoir aussi pris en considération les graves allégations de génocide
qui avaient été faites, l’aspect humanitaire de l’affaire ainsi que la nécessité
de veiller à la survie de la Bosnie-Herzégovine en tant qu’Etat. Le 27 juillet
1993, la Bosnie-Herzégovine a présenté une nouvelle demande en indica-
tion de mesures conservatoires. Le 10 août, la Yougoslavie a également
présenté une demande en indication de mesures conservatoires. Par une
ordonnance en date du 13 septembre 1993, la Cour a réaffirmé les mesures
indiquées dans son ordonnance du 8 avril 1993, déclaré que ces mesures
devraient être immédiatement et effectivement mises enœuvre et noté que:

«de très vives souffrances ont été endurées et de lourdes pertes en
vies humaines ont été subies par la population de Bosnie-Herzégo-
vine dans des circonstances qui bouleversent la conscience humaine
et sont à l'évidence incompatibles avec la loi morale ainsi qu'avec
l'esprit et les fins des Nations Unies» (Application de la convention
pour la prévention et la répression du crime de génocide, mesures
conservatoires, ordonnance du 13 septembre 1993, C.LJ. Recueil
1993, p. 348, par. 52).

33
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KOROMA) 273

La Cour a aussi fait observer que, depuis qu’elle a rendu son ordon-
nance précédente:

«le risque grave, alors redouté par la Cour, que soient prises des
mesures de nature à aggraver ou étendre le différend existant sur la
prévention et la répression du crime de génocide, ou à en rendre la
solution plus difficile, a été accru par la persistance de conflits sur le
territoire de la Bosnie-Herzégovine et la commission d’actes odieux
au cours de ces conflits» (C.J. Recueil 1993, p. 348, par. 53).

A la suite de cette réaffirmation des mesures indiquées dans l’ordon-
nance précédente de la Cour, le 15 avril 1994 dans le délai fixé a sa
demande, la Bosnie-Herzégovine a déposé son mémoire et présenté les
conclusions suivantes:

«Sur la base des éléments de preuve et des arguments juridiques
exposés dans le présent mémoire, la Bosnie-Herzégovine

prie la Cour de dire et juger [notamment],

1. Que la République fédérative de Yougoslavie (Serbie et Mon-
ténégro), directement ou par le truchement de ses auxiliaires, a violé
et continue de violer la convention pour la prévention et la répres-
sion du crime de génocide, en détruisant partiellement, et en tentant
de détruire totalement, des groupes nationaux, ethniques ou reli-
gieux, notamment mais non exclusivement sur le territoire de la
République de Bosnie-Herzégovine, en particulier la population
musulmane, en se livrant aux actes suivants:

— meurtre de membres du groupe;
— atteinte grave à l'intégrité physique ou mentale de membres du
groupe;
— soumission intentionnelle du groupe à des conditions d'existence
visant à entraîner sa destruction physique totale ou partielle;
— imposition de mesures aux fins d’entraver les naissances au sein
du groupe.
4. Que la République fédérative de Yougoslavie (Serbie et Mon-
ténégro) a violé et continue de violer la convention pour la préven-

tion et la répression du crime de génocide en manquant à son obliga-
tion de prévenir et de punir les actes de génocide».

Le 21 mars 1995, la Yougoslavie a invoqué le paragraphe 1 de l’ar-
ticle 79 du Règlement de la Cour, et a soulevé des exceptions prélimi-
naires concernant respectivement la recevabilité de la requête et la compé-
tence de la Cour pour connaître de l'affaire. Par son arrêt en date du 11 juil-
let 1996, la Cour a rejeté les exceptions préliminaires et conclu que sur la

34
APPLICATION DE CONVENTION GENOCIDE (OP. IND. KOROMA) 274

base de l’article EX de la convention sur le génocide elle était compétente
pour se prononcer sur le différend et que la requête était recevable.

Compte tenu de ce qui précède, il a fallu attendre plus de trois ans
après l'introduction de l’instance fondée sur des allégations de graves
violations de la convention sur le génocide pour que la Cour soit en
mesure de déclarer qu’elle était compétente pour se prononcer sur la
question et que la requête était recevable. Comme il a été noté ci-dessus,
lorsqu'elle a examiné la demande et décidé d'indiquer des mesures conser-
vatoires, la Cour doit avoir pris conscience de l’urgence de la question
ainsi que de la nécessité de protéger les droits des personnes. Ces consi-
dérations ainsi que son examen et la suite qu’elle a donné aux exceptions
préliminaires soulevées par le défendeur étaient conformes au Statut et
Règlement de la Cour. Toutefois, on ne peut manquer d'observer qu’une
période de plus de trois ans s’est écoulée à partir de l'introduction de
l'instance pour que la Cour soit en mesure même de déclarer qu’elle était
en droit d’exercer sa compétence à l’égard de la question d’une si grande
importance qui lui avait été soumise. Trois ans pour conclure qu’elle
était compétente pour connaître d’une affaire dans laquelle la Cour avait
noté que «de très vives souffrances» ont été endurées «dans des circons-
tances qui bouleversent la conscience humaine et sont à l’évidence incom-
patibles avec la loi morale ainsi qu’avec l’esprit et les fins des Nations
Unies»! (C.1J. Recueil 1993, p. 348, par. 52.) Elle a, en outre, dans son
ordonnance du 8 avril 1993, indiqué que le défendeur doit prendre toutes
les mesures en son pouvoir afin de prévenir le génocide et que la You-
goslavie et la Bosnie-Herzégovine sont tenues de l’incontestable obliga-
tion de faire tout ce qui est en leur pouvoir afin de prévenir la commis-
sion d’actes de génocide.

Après que la Cour a conclu qu’elle était en droit d'exercer sa fonction
juridictionnelle et que fa requête était recevable, le 22 juillet 1997, la You-
goslavie, dans le délai fixé à cet effet par la Cour, a déposé son contre-
mémoire qui «comprend des demandes reconventionnelles» conformé-
ment au paragraphe 2 de l’article 80 du Règlement de la Cour. Les
demandes yougoslaves sont également fondées sur la convention sur le
génocide de 1948. Toutefois, et comme il est indiqué dans l’ordonnance,
les actes que la Yougoslavie prétend que la Bosnie-Herzégovine a commis
en violation de la convention diffèrent de ceux dont elle est accusée par la
Bosnie-Herzégovine. Au surplus, les actes décrits dans les demandes you-
goslaves sont des actes qui auraient été commis en dehors de son terri-
toire contre des personnes sur lesquelles elle n’exergait pas sa juridiction
(en réalité, il s’agit d’actes qui auraient été perpétrés sur le territoire de la
Bosnie-Herzégovine contre une partie de sa population); inversement, les
actes allégués par la Bosnie-Herzégovine dans ses demandes initiales sont
des actes qui auraient été commis sur son propre territoire et contre cer-
tains de ses propres ressortissants.

Lorsque le contre-mémoire de la Yougoslavie a été envoyé à la Bosnie-
Herzégovine le 28 juillet 1997, la Bosnie-Herzégovine a indiqué qu’elle
solliciterait «non seulement la fixation d’un délai bref pour la phase sui-

35
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. KOROMA) 275

vante de la procédure, mais aussi la tenue à brève échéance d’une audience
conformément au paragraphe 3 de l’article 80 du Règlement de la Cour».
La Bosnie-Herzégovine soutient que les demandes reconventionnelles
présentées par le défendeur le 22 juillet 1997 ne remplissent pas le critère
du paragraphe | de l’article 80 du Règlement de la Cour, qu'elles ne
devraient pas être jointes à l’instance initiale et que, si elle le souhaite, la
Yougoslavie pourra toujours introduire devant la Cour une requête
introductive d'instance par les voies ordinaires.

Pour sa part, la Yougoslavie soutient que les demandes reconvention-
nelles présentent un lien de connexité direct avec l’objet de la demande de
la Bosnie-Herzégovine, reposent sur le même fondement juridique et
satisfont aux conditions des paragraphes | et 2 de l’article 80 du Règle-
ment de la Cour. Elle a demandé à la Cour de rejeter les demandes de la
Bosnie-Herzégovine selon lesquelles la demande reconventionnelle ne
remplissait pas le critère énoncé dans le Règlement de la Cour.

C'est dans ce contexte que la Cour a examiné cette question et a abouti
à la conclusion qu’une partie des conclusions énoncées dans le contre-
mémoire de la Yougoslavie constitue «des demandes reconventionnelles »
au sens de l'article 80 du Règlement de la Cour. La Cour a donc dit que
les demandes reconventionnelles étaient recevables et a décidé qu'elles
devaient être jointes à l’instance initiale. Conformément à cette décision,
la Cour a prescrit à la Bosnie-Herzégovine de présenter une réplique et à
la Yougoslavie de présenter une duplique portant sur les demandes sou-
mises par les deux Parties et a fixé comme suit les dates d'expiration des
délais pour le dépôt de ces pièces de procédure:

pour la réplique de la République de Bosnie-Herzégovine, le 23 jan-
vier 1998;
pour la duplique de la Yougoslavie, le 23 juillet 1998.

La Cour a aussi réservé la suite de la procédure.

Après cette dernière décision, quatre ans se sont écoulés aujourd’hui
depuis l'introduction d’une instance reposant sur des allégations de
graves violations de la convention sur le génocide et, même sur la base
du Règlement de la Cour concernant les pièces de procédure, l'affaire n’a
pas encore atteint un stade où une procédure orale pourrait être ouverte.
Les décisions concernant la recevabilité et la jonction des demandes
reconventionnelles à la demande initiale dans cette affaire ont donc pour
effet de prolonger encore plus ce qui constitue par ailleurs une affaire exi-
geant un examen urgent de la Cour dans l'intérêt d’une bonne adminis-
tration de la justice.

Comme la Cour elle-même l'a reconnu. l'idée qui est à la base d’une
demande reconventionnelle est essentiellement de réaliser une économie
de procès tout en permettant au juge d’avoir une vue d'ensemble des pré-
tentions respectives des deux parties et de statuer de façon plus cohérente.
Toutefois, comme la Cour l'a également fait observer, la recevabilité des
demandes reconventionnelles est nécessairement fonction des buts ainsi
poursuivis et sujette à des conditions propres à prévenir les abus, et, par

36
APPLICATION DE CONVENTION GENOCIDE (OP. IND. KOROMA) 276

tant, lorsque dans l’intérét d’une bonne administration de la justice, la
Cour est tenue de se prononcer en une seule et méme instance sur les
demandes respectives des parties, il importe qu’elle ne perde pas pour
autant de vue l'intérêt du demandeur principal à ce qu’il soit statue sur sa
demande dans un délai raisonnable.

Dans cette optique, on ne peut considérer avec équanimité l'effet que la
décision de la Cour de joindre les demandes reconventionnelles à la
requête initiale à cette phase semblerait avoir sur une bonne et judicieuse
administration de la justice, et en particulier sur l’intérêt du demandeur à
ce qu’il soit statué sur sa demande dans un délai raisonnable, ou ne pas se
sentir concerné par un tel effet.

Comme nous l’avons noté ci-dessus, cela ne veut pas dire que toutes les
mesures adoptées jusqu’à présent, par les deux Parties et par la Cour,
n’ont pas été conformes au Statut et au Règlement de Ja Cour. Nul ne
conteste que la Cour doit maintenir son impartialité et son objectivité
judiciaires constamment et veiller à ce que les arguments des deux Parties
à ce différend soient entendus équitablement. Néanmoins, la Cour, en
examinant et en appliquant le paragraphe 3 de l’article 80 du Règlement,
aurait dQ mener cet exercice de manière à empêcher tout nouveau retard
en l'espèce car celui-ci pourrait donner à penser que la période de matu-
ration de cette affaire est de nouveau prolongée et que l’administration de
la justice est différée.

Le paragraphe 3 de l’article 80 du Règlement de la Cour prévoit ce qui
suit:

«Si le rapport de connexité entre la demande présentée comme
demande reconventionnelle et l’objet de la demande de la partie
adverse n’est pas apparent, la Cour, aprés avoir entendu les parties,
décide s’il y a lieu ou non de joindre cette demande à Vinstance ini-
tiale. »

Après avoir müûürement réfléchi, jestime qu’en exerçant son pouvoir
discrétionnaire en vertu de cette disposition, et avant d’aboutir à sa déci-
sion, la Cour aurait dû entendre les Parties dans leurs exposés oraux
d’autant plus que, même sur la base des propres conclusions des Parties,
leurs demandes respectives ne procèdent pas des mêmes faits, bien que
ces faits fassent partie du même ensemble factuel complexe aux yeux de la
Cour. L’ordonnance indique notamment que le défendeur ne saurait tirer
parti de l’action reconventionnelle pour imposer au demandeur n'importe
quelle demande, au risque de porter atteinte aux droits de celui-ci et de
compromettre la bonne administration de la justice. Il me semble donc
que la Cour, en exerçant son pouvoir discrétionnaire en vertu de cette dis-
position, aurait dû le faire de manière à éviter tout nouveau retard dans
une affaire aussi grave et éviter de courir le risque que son ordonnance
concernant les demandes du défendeur puisse sembler compromettre
la bonne administration de la justice. Je suis convaincu que ce n’était pas
là l'intention de la Cour. Toutefois, à mon avis, comme la question des
demandes reconventionnelles n’est pas souvent traitée par la Cour, en

37
APPLICATION DE CONVENTION GENOCIDE (OP. IND. KOROMA) 277

particulier lorsque la Cour est appelée 4 prendre une décision, et comme
le Règlement de la Cour vise notamment à simplifier et à accélérer la pro-
cédure de la Cour, il ne serait peut-être pas inopportun aujourd’hui de
reviser les dispositions pertinentes du Règlement, et, s’il y a lieu, de les
adapter à un monde qui change ainsi qu’à des événements qui évoluent.

(Signé) Abdul G. Koroma.

38
